WIGGINTON, Judge.
The employer/carrier appeal the order of the deputy commissioner awarding claimant wage loss benefits for the months of May, June, July and August, 1982, and assessing penalties against the employer/carrier for those same months. The order also directed the employer/carrier to reinstitute rehabilitation efforts, both as to job placement and *1082reeducation of claimant. That portion of the order has not been challenged.
We affirm the award of wage loss benefits and the assessment of penalties for June, July and August. However, the record indicates that the employer/carrier timely controverted the claim for wage loss for May. Therefore, we reverse the assessment of penalties for the late payment of May wage loss benefits, and the deputy commissioner’s order is amended to that extent.
ROBERT P. SMITH, Jr. and BOOTH, JJ., concur.